Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment (Am.) filed on July 21, 2022 has been entered.
Claim Rejections 
The text of those sections of Title 35, U.S. Code not included in this action can be found
in a prior OA.
35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Amended claim 1 recites: “a primary seal (52, FIG. 7) including a primary seal body (80, FIG. 7) arranged on the main body (50, FIGS. 3-4 and 7) so to slide along the cylinder bore (14a, FIGS. 3-4) as the main body (50) moves from the rest position (FIG. 3) to the actuated position (FIG. 4)”  (reference characters, figures and emphases added).
Claims 1-20 are rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are the elements that enable or make the primary seal sliding along the cylinder bore and the main body moving from the rest position to the actuated position as claimed in claim 1.  See also, e.g., Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) cited in MPEP 2173.05(g).
Claim Rejections - 35 USC § 103
1.	Claims 1, 2, 5 and 8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lumpkin (US 20030121262) in view of Gohr et al. (US 20120085090).
Claims 1, 2/1 and 5/1
Lumpkin teaches a piston assembly (FIGS. 12-13 and 23) for a human-powered vehicle, the piston assembly comprising:
a main body (228, 228’; FIGS. 12, 23; ¶ 52 et seq.) configured to be movable from a rest position to an actuated position (¶¶ 44, 46, 56, 58, 62-63, etc.; claims 1, 3-4, 6-7, 11) along an actuation direction in a cylinder bore (222, 222’; FIGS. 12, 15, 23; ¶ 52 et seq.);
a primary seal (230, 230’; FIGS. 12, 23; ¶ 52 et seq.) including a primary seal body (230, 230’) arranged on the main body (228, 228’) so to slide along the cylinder bore (222, 222’) as the main body (228, 228’) moves from the rest position to the actuated position (¶¶ 44, 46, 56, 58, 62-63, etc.; claims 1, 3-4, 6-7, 11), the primary seal body (230, 230’) being made of the first seal material; and
a secondary seal (232, 232’) including a secondary seal body (232, 232’) arranged on the main body (228, 228’) at upstream of the primary seal (230, 230’) with respect to the actuation direction.  Ibid. claims 1-15.
In summary, Lumpkin teaches the invention substantially as claimed.  However, Lumpkin
does not teach the secondary seal body being made of a second seal material that is more elastic
than the first seal material of the primary seal body.
Gohr teaches the secondary seal body (20) of the secondary seal (20; FIGS. 1-8) being
made of a second seal rubber material (¶ 38) that is more elastic than the first seal resin material (34) of the primary seal body (34, ¶¶ 43-45, 49) in order to, inter alia, reduce the wear and damage and increase the life cycle of the seals (¶¶ 4, 40-41).  Ibid. claims 1-20.  As noted, rubber and resin are well known materials for making the seals.  See MPEP § 2144.03 and, e.g., US 3,165,032 of Konkle and US 4,781,024 of Nakamura. 
It would have been obvious to a person having ordinary skill in the art (“PHOSITA”) before the effective filing date (“EFD”) of the application to select the second material of Lumpkin’s secondary seal body being more elastic than the first material of Lumpkin’s primary seal body since it would, inter alia, reduce the wear and damage and increase the life cycle of Lumpkin’s seals as taught or suggested by Gohr. The section of the materials of Lumpkin’s primary and secondary seal bodies as claimed would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  See also Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) cited in MPEP § 2144.07, and Ritchie v. Vast Resources Inc. d/b/a Topco Sales, Fed. Cir., No. 2008-1528, 4/24/09.
Claim 8/1
Lumpkin’s secondary seal body (232, 232’) includes a second lip portion (unnumbered, FIGS. 12, 23) configured to be in contact with the cylinder bore (222, 222’) in an arranged state when the piston assembly is arranged in the cylinder bore (222, 222’) as seen in FIGS. 12 and 23.   
2.	Claims 3-4, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lumpkin and Gohr as applied to claim 2 above, and further in view of Durham et al. (US 3940938).
Claims 3-4
Lumpkin and Gohr teach the invention substantially as claimed.  However, Lumpkin and
Gohr do not teach the first seal material including one of polytetrafluoroethylene and polyethylene or polyimide-filled polytetrafluoroethylene.
Durham teaches the seal body (20) being made of a resin material including one of  polytetrafluoroethylene and polyethylene, or polyimide-filled polytetrafluoroethylene in order to maintain its required flexibility, elasticity and resiliency throughout a wide temperature range (id.
2:38-67).  
It would have been obvious to the PHOSITA before the EFD of the application to select the resin material including one of polytetrafluoroethylene and polyethylene, or polyimide-filled polytetrafluoroethylene for forming Lumpkin’s primary seal body since it would maintain its required flexibility, elasticity and resiliency throughout a wide temperature range as taught or suggested by Durham.  
3.	Claims 9-11 and 15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lumpkin in view of Gohr as applied to claim 1 above, and further in view of Lin et al. (US 20090120751).
Claim 9/1
Lumpkin and Gohr teach the invention substantially as claimed.  However, Lumpkin and Gohr do not teach the main body including a first part configured to limit movement of the primary seal with respect to the main body in a return direction opposite to the actuation direction, and a second part that configured to limit movement of the primary seal with respect to the main body in the actuation direction.
Lin teaches the main body (50) including a first part (51, 513) configured to limit movement of the primary seal (515) with respect to the main body (50) in a return direction opposite to the actuation direction (see direction D in Appendix (“Ap.”)), and a second part (514) configured to limit movement of the primary seal (515) with respect to the main body (50) in the actuation direction (D in Ap.) in order to, inter alia, apply a low pressure on the body (A) and reduce the manufacturing cost (¶ 8).
It would have been obvious to the PHOSITA before the EFD of the application to make  Lumpkin’s main body including a first part configured to limit movement of Lumpkin’s primary seal with respect to Lumpkin’s main body in a return direction opposite to the actuation direction, and a second part configured to limit movement of Lumpkin’s primary seal with respect to Lumpkin’s main body in the actuation direction since it would apply a low pressure on Lumpkin’s body and reduce the manufacturing cost as taught or suggested by Lin.  KSR supra.  See also In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.") cited in MPEP § 2144.04.
Claim 10/9
Lin’s second part (514) is capable of being detachably (FIG. 2) and reattachably (FIG. 4) attached to the first part (51, 513).
Claim 11/10
Lin’s first part (51, 513) has a first axial abutment surface (see Ap.) facing the primary seal (515), the second part (514) has a second axial abutment surface (see Ap.) facing the primary seal (515), and at least one of the first part (51, 513) and the second part (514) includes a connecting portion (513, FIG. 2) disposed in an axial position between the first axial abutment surface (Ap.) and the second axial abutment surface (Ap.).
Claim 15/9
Lin’s main body (50) further includes a third part (511, FIGS. 2 and 4) coupled to the first
part (511), the third part (511) is configured to limit movement of the secondary seal (512) with respect to the main body (50) in the return direction, and Lin’s first part (51, 513) is configured to limit movement of the secondary seal (512) with respect to the main body (50) in the actuation direction (D in Ap.).
4.	Claim 14/9, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Lumpkin in view of Gohr and Lin as applied to claim 9 above, and further in view of Kariyama et al. (US 20140318307).
Lumpkin, Gohr and Lin teach the invention substantially as claimed.  However, Lumpkin, Gohr and Lin do not teach the first part made of a first material, and the second part made of a second material that is different from the first material.
Kariyama teaches the first part (20, FIG. 12) made of a first material (e.g., rubber as shown by the drawing symbol for materials in FIG. 12 and MPEP § 608.02(IX)), and the second part (26) made of a second material (metal) that is different from the first material in order to attach to the hydraulically actuating and/or operated device(s) (16 and/or 18, FIGS. 3-4, ¶¶ 41-42).
It would have been obvious to the PHOSITA before the EFD of the application to select
different materials for Lin’s first and second parts in Lumpkin’s piston assembly modified by Gohr and Lin since it would attach Lin’s hydraulically actuating and/or operated device(s) as taught or suggested by Kariyama.  KSR.  

Nonstatutory Double Patenting Rejections
1.	Claims 1, 9 and 15-19, as best understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-16 of U.S. Patent No. 11,292,552 (Pat.’552). Although the claims at issue are not identical, they are not patentably distinct from each other because Applicant used a slightly different terminology in order to claim the same or substantially the same invention.  See In re Griswold, 365 F.2d 834, 150 USPQ 804 (CCPA 1966) cited in MPEP § 804.02, and the comparison of claims 1, 9 and 15-19 of this application and claims 1 and 11-16 of Pat.’552 below.
	          Common		     	      This Appl.’873			        Pat.’552
main body					claim (cl.) 1				cl. 1		
primary seal					cl. 1					cl. 1
secondary seal					cl. 1					cl. 11
first part					cl. 9					cl. 1
second part 					cl. 9					cl. 1		
third part 					cl. 15					cl. 12
first (resin) material				cls. 16, 17				cls. 13, 14
second (metallic) material			cls. 16, 17				cls. 13, 14
third material					cls. 16, 18				cls. 13, 15
press-fitted					cl. 19					cl. 16
Although, claim 1 of this application further claims the secondary seal material being more elastic than the first seal material, meanwhile, claims 1 and 11-16 of Pat.’552 do not; however, Pat.’552’s claimed piston assembly inherently or implicitly has the secondary seal material being more elastic than the first seal material as evidenced by the disclosure of Pat.’552 (id., 9:40-59).  See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 625 F.3d 719; 96 USPQ2d 1830 (Fed. Cir. 2010); unpublished In re Hitachi Metals, Ltd., Fed. Cir., No. 2014-1690, 3/17/15; and Abbvie Inc. v. The Mathilda & Terrence Kennedy Inst. of Rheumatology Trust, Fed. Cir., 2013-1545, 8/21/14 cited in MPEP §§ 804 and 804.02. 
	It would have been obvious to the PHOSITA before the EFD of the application to form the piston assembly in claims 1, 9 and 15-19 of this application as implicitly taught or suggest by claims 1 and 11-16 of Pat.’552.  
2.	Claims 1, 9 and 15-19, as best understood, are alternatively provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-16 of Pat.’552 in view of Konkle (US 3,165,032). 
Claims 1, 9 and 15-19 of this application and claims 1 and 11-16 of Pat.’552 substantially claimed the same invention as seen in the comparison above.  However. claim 1 of this application further claims the secondary seal material being more elastic than the first seal material, meanwhile, claims 1 and 11-16 of Pat.’552 do not.
Konkle teaches the secondary seal body (10) of the secondary seal (10; FIGS. 1-2) being made of a second seal rubber material (id. 2:1-24) that is more elastic than the first seal resin material (11) of the primary seal body (11, id. 2:1-24) in order to, inter alia, provide a positive seal for enhancing the efficiency of operation of the cylinder (B, id. 1:12-34).
It would have been obvious to the PHOSITA before the EFD of the application to select the second material of the secondary seal body being more elastic than the first material of the primary seal body in the piston assembly claimed in claims 1 and 11-16 of Pat.’552 since it would provide a positive seal for enhancing the efficiency of operation of Pat.’552’s cylinder as taught or suggested by Konkle.  
3.	Claims 1 and 6, as best understood, are alternatively provisionally rejected on the ground 
of nonstatutory double patenting as being unpatentable over claims 1 and 14 of copending Application No. 17223465 (Appl.’465) published as US 20210362803 in view of Konkle. 
Claims 1 and 6 of this application and claims 1 and 14 of Appl.’465 claim common elements such as a main body, a cylinder bore, a primary seal, a primary seal body, a secondary seal, a primary lip portion, and a biasing part.  
In summary, claims 1 and 6 of this application and claims 1 and 14 of Appl.’465 substantially claimed the same invention.  However. claim 1 of this application further claims the secondary seal material being more elastic than the first seal material, meanwhile, claims 1 and 14 of Appl.’465 do not.
Konkle teaches the secondary seal body (10) of the secondary seal (10; FIGS. 1-2) being made of a second seal rubber material (id. 2:1-24) that is more elastic than the first seal resin material (11) of the primary seal body (11, id. 2:1-24) in order to, inter alia, provide a positive seal for enhancing the efficiency of operation of the cylinder (B, id. 1:12-34).
It would have been obvious to the PHOSITA before the EFD of the application to select the second material of the secondary seal body being more elastic than the first material of the primary seal body in the piston assembly claimed in claims 1 and 14 of Appl.’465 since it would provide a positive seal for enhancing the efficiency of operation of Appl.’465’s cylinder as taught or suggested by Konkle.  
This is a provisional nonstatutory double patenting rejection.
Indication of Allowable Subject Matter
Upon timely filing of a terminal disclaimer to overcome the nonstatutory double patenting rejections above, claims 6-7, 12-13 and 16-20 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure: (a) Dunlap et al. (US 20220185426) teaches primary and secondary seals (272 and 262).  Ibid. ¶ 62 et seq.; and (b) Lavezzi (WO 02058988 A1) teaches primary and secondary seals (FIG. 2). 
Response to Arguments
Applicant's arguments filed July 21, 2022 have been fully considered but they are not persuasive.
35 USC 112
Applicant contended that the primary seal 52 slides with respect to the cylinder bore as the main body moves from the rest position to the actuated position as clearly shown in FIGS. 3-4, thus, no essential elements are missing.  (Am. p. 7). 
However, as noted from MPEP § 2111.01, "[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment."  Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).
	In the instant case, Applicant’s reliance on the drawings such as FIGS. 3-4.  As noted, FIGS. 3-4 clearly show that the primary seal 52 cannot slide with respect to the cylinder bore and the main body cannot move from the rest position to the actuated position without the essential or particular elements such as the operating member 16 described in specification at, e.g., ¶ 63 et seq.  Since claim 1 omits the essential features such as the operating member 16; thus, claim 1 indefinite as seen in MPEP §§ 2173.05(g) and/or 2172.01. 
35 USC 103
Applicant contended that the combination of Lumpkin and Gohr fails to teach the limitation (Am. pp. 8-10):
a secondary seal including a secondary seal body arranged on the main body upstream of the primary seal with respect to the actuation direction, the secondary seal body being made of a second seal material that is more elastic than the first seal material.

	Applicant asserted that the combination of Lumpkin and Gohr teaches that the secondary seal of 232 of Lumpkin would be made of plastic or metal, thus, it would not be more elastic than the primary cup seal 230 of Lumpkin.  (Am. p. 9)
	Contrary to Applicant’s assertion, Gohr teaches that the secondary seal body 20 is made of rubber (id. ¶ 38) and the primary seal body 34 is made of plastic such as acetyl resin (id. ¶ 43).    On the other hand, common knowledge (MPEP § 2144.03) teaches that rubber is more elastic than resin because Young’s Modulus of Elasticity of rubber is about 0.05 GPa, meanwhile, Young’s Modulus of Elasticity of resin is about 3.2 GPa as seen in, e.g., publications “What is Young’s modulus of rubber,” “Modulus of elasticity of resin” and “What is Young’s modulus” from common websites such as Microsoft Bing cited herein.  Thus, when the PHOSITA selects rubber as the material for Lumpkin’s secondary seal 232 and resin as the material for Lumpkin’s primary seal 230, Lumpkin’s secondary seal 232 is more elastic than Lumpkin’s first primary seal 230 as claimed.
	It is noted that Applicant’s arguments contended that Gohr teaches to make Lumpkin’s primary seal 230 of rubber and Lumpkin’s secondary seal 232 of resin (Am. p. 9). 
First, as noted above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to the PHOSITA.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
In the instant case, Gohr is used mainly to show the teaching of rubber and resin, not the primary and secondary seals because the primary and secondary seals are taught by Lumpkin. The combined teachings of Lumpkin and Gohr would have suggested the selection of well-known materials (MPEP § 2144.03) such as resin and rubber to the PHOSITA as claimed in claim 1.
Second, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Here, Applicant required that the secondary reference Gohr teaches the primary and secondary seals must be arranged as in the claim.  However, as pointed out above, Gohr is used solely to show the teaching of well-known material such as rubber and resin for making the seals.  Lumpkin already teaches the primary and secondary seals arranged as in the claim.
	Applicant relied on In re Royka is likewise unavailing because as set forth above the combination of Lumpkin and Gohr teaches all of the claimed features in claim 1.  
As noted, Applicant has not shown any unpredictable result in the selection of rubber and resin materials.  Please note that MPEP § 2144.07 states:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)

	Applicant further argued that the Federal Circuit has established that for claimed subject matter to be obvious, either the prior art references must expressly teach each claim limitation exactly or else the record must disclose a reason for the PHOSITA to modify the prior art teachings to obtain the claimed invention.  Beckson Marine, Inc. v. NEM, Inc. , 292 F.3d 718, 727 (Fed. Cir. 2002).  (Am. p. 9).
     	However, as pointed out in MPEP § 2141, the Supreme Court’s pronouncement in KSR overruled cases such as In re Lee, 277 F.3d 1338, 61 USPQ2d 1430 (Fed. Cir. 2002), insofar as those cases require record evidence of an express reason to modify the prior art.  	Returning to the instant case, the record discloses a reason for the PHOSITA to modify the prior art teachings to obtain the claimed invention. Here, Gohr expressly teaches the advantages of rubber and resin materials such as reducing the wear and damage and increasing the life cycle of the seals in, e.g., ¶¶ 4 and 40-41.  
In view of the foregoing, the rejection of claim 1 is respectfully maintained.
With respect to dependent claims, Applicant did not make substantive arguments on each rejected claims 2-5, 8-11 and 14-15 (Am. p. 9).  Thus, the rejection of these claims is maintained for the reasons set forth for claim 1.   See In re Lovin,  99 USPQ2d 1373 (Fed. Cir. 2011).   

Nonstatutory Double Patenting
Applicant reiterated that a terminal disclaimer is premature at this time since claim 1 is has not been indicated as allowable and may be further amended such that the double patenting rejection would be rendered moot.  (Am. pp. 6-7)
As noted on p. 14 of the prior OA on January 6, 2022, MPEP § 804 states:
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.  (Emphases added)

	Accordingly, Applicant’s reply is again incomplete.  Please see 37 CFR 1.111(b) and (c), p. 12 of the Office action on May 4, 2022, and p. 14 of the Office action on January 6, 2022.  
 Conclusion
In view of the foregoing, this application is not in condition for allowance.
Finality
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday – Friday, 9:00 AM ET – 5:00 PM ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH LUONG/Primary Examiner, Art Unit 3656